  Case 20-16662        Doc 27      Filed 10/05/20 Entered 10/05/20 16:13:53        Desc Main
                                     Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                           )   BANKRUPTCY CASE
                                                 )
NIKKI PARHAM,                                    )   NO.: 20-16662
                                                 )
         Debtor,                                 )   CHAPTER 13
                                                 )
                                                 )   JUDGE: DEBORAH L. THORNE



         OBJECTION TO CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN

         Now comes Lakeview Loan Servicing, LLC, by and through its attorneys, McCalla

Raymer Leibert Pierce, LLC, and requests that Confirmation be denied, stating as follows:

      1. On September 3, 2020, the Debtor filed the instant bankruptcy petition under Chapter

           13 of the Bankruptcy Code (11 U.S.C. Sec. 1301 et seq.)

      2. Lakeview Loan Servicing, LLC services the mortgage lien on the real property

           commonly known as 7523S Ridgeland Ave, Chicago, Il 60649.

      3. Lakeview Loan Servicing, LLC is preparing to file a claim secured by an interest in

           the real property commonly known as 7523S Ridgeland Ave, Chicago, Il 60649.

      4. The proof of claim that Lakeview Loan Servicing, LLC intends to file includes an

           estimated pre-petition arrearage in the amount of $32,039.81.

      5. However, Part 3.1 of the Debtor's Chapter 13 plan provides for payment of $0.00 in

           pre-petition mortgage arrears over the life of the plan, which contravenes Lakeview

           Loan Servicing, LLC’s rights under 11 U.S.C. §1322(b)(2) and/or §1322(b)(5).

      6. Additionally, given that the estimated arrears are higher than provided for in the plan,

           the plan raises feasibility issues.
  Case 20-16662       Doc 27    Filed 10/05/20 Entered 10/05/20 16:13:53            Desc Main
                                  Document     Page 2 of 2



      7. Therefore, sufficient grounds exist for the denial of confirmation as Debtor's plan is

          unfeasible and fails to cure the pre-petition arrears due to Lakeview Loan Servicing,

          LLC.

       WHEREFORE, Lakeview Loan Servicing, LLC respectfully prays that Confirmation of

the Debtor's Chapter 13 Plan be denied, and for such other and further relief as this Honorable

Court deems just.


                                              Respectfully Submitted,

                                              Lakeview Loan Servicing, LLC
                                              /s/Toni Townsend
                                              Toni Townsend
                                              ARDC# 6289370 cc

                                              McCalla Raymer Leibert Pierce, LLC
                                              1 N. Dearborn Suite 1200
                                              Chicago, IL 60602
                                              (312) 346-9088
